110 S.E.2d 830 (1959)
251 N.C. 169
Melvin Theodore WITHERSPOON, Jr.
v.
Edgar A. OWEN, d/b/a Duffy's Tavern.
No. 236.
Supreme Court of North Carolina.
November 4, 1959.
Charles M. Welling, Charlotte, for plaintiff appellant.
Carpenter & Webb, Charlotte, for defendant appellee.
PER CURIAM.
Conceding defendant's duty to protect his patrons against foreseeable assaults by others, the patron also had a duty not to needlessly expose himself to danger. Here plaintiff and defendant had equal knowledge. Apparently nothing had transpired which would indicate plaintiff could not descend in safety. So far as appears, the others ahead of him had done so. But if the conditions were such as to warn defendant that plaintiff might be assaulted if he attempted to descend, these conditions gave equal warning to plaintiff. He could no more ignore the dangerous condition, if it existed, than could defendant.
Affirmed.
HIGGINS, J., not sitting.